Citation Nr: 0021280	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  92-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Entitlement to a higher rating for rhinitis and sinusitis, 
initially assigned a 10 percent evaluation, effective from 
April 1990.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to April 
1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1991 RO rating decision that denied service 
connection for a psychiatric disorder and a right wrist 
disability; and granted service connection for rhinitis and 
sinusitis, and assigned a 10 percent evaluation for this 
condition, effective from April 1990.  

In March 1993 and January 1995, the Board remanded the case 
for additional development.  In an October 1998 Board 
decision, service connection for a psychiatric disability and 
a right wrist condition was denied.  At that time, the Board 
also remanded the issue of entitlement to a higher rating for 
the rhinitis and sinusitis for additional development and 
consideration of revised regulations with regard to this 
matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's rhinitis and sinusitis or allergic 
rhinosinusitis has been manifested primarily by slight nasal 
obstruction with occasional congestion, erythema, swelling, 
discharge, crusting, excoriation, and tenderness since his 
separation from service that are aggravated by allergen and 
well controlled with medications.  

3.  Crusting, ozena and atrophic changes that produce 
moderate impairment are not found; nor are polyps, frequent 
incapacitating recurrences of sinus infections manifested by 
severe and frequent headaches, and purulent discharge or 
crusting reflecting purulence found; nor are sinus infections 
producing 3 or more incapacitating episodes per year 
requiring prolonged antibiotic treatment or more than 6 non-
incapacitating episodes per year of sinus infections 
characterized by headaches, pain, and purulent discharge or 
crusting found.


CONCLUSION OF LAW

The criteria for a higher rating for rhinitis and sinusitis 
or allergic rhinosinusitis, initially assigned a 10 percent 
evaluation, effective from April 1990, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.41, 4.96 Diagnostic 
Codes 6501, 6510 (1996); 38 C.F.R. § 4.97 Diagnostic Codes 
6510 and 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen for 
allergic rhinitis and sinus problems.

VA and private medical reports show that the veteran was 
treated and evaluated for allergic rhinitis and sinus 
problems in the 1990's.  The more salient medical reports 
with regard to the claim being considered in this appeal are 
discussed in the following paragraphs.

The veteran underwent a VA medical examination in June 1990.  
He complained of bad and almost constant nasal discharge, and 
using antihistamines and a steroid spray to control this 
problem.  He complained of frontal headaches.  Examination of 
his nose and sinuses showed no abnormalities.  X-rays of his 
sinuses were normal.  Allergic rhinitis was suspected.

VA and private medical reports show that the veteran received 
treatment for various problems due to rhinitis and sinusitis.  
A VA report of treatment in February 1991 notes that the 
veteran had problems with nasal obstruction, post nasal drip 
and pressure in the ears.  Examination of his nose showed 
that the nasal mucosa were erythematous.  A report of VA 
treatment in April 1991 notes that the veteran complained of 
exacerbation of rhinitis in the spring.  He reported no 
history of headaches.  There was slight septal deviation on 
the left.  The impression was allergic rhinitis.

The veteran underwent a VA medical examination in May 1991.  
A history of allergic rhinitis was noted.  There was 
tenderness over the maxillary sinuses.  His throat looked 
clear.  X-rays of the paranasal sinuses appeared well 
developed and essentially clear.  No definite air fluid level 
or mucosal swelling was noted.  The diagnosis was acute 
sinusitis with history of allergies.

A VA report of the veteran's outpatient treatment in April 
1993 shows that he was seen for sinus problems.  He gave a 
history of allergies and sinus problems, and reported that he 
was having a full blown sinus infection.  There was 
tenderness to percussion over the maxillary and frontal 
sinuses.  There was some drainage of the pharynx.  The 
impression was upper respiratory infection with allergic 
component.

A VA report of the veteran's treatment in March 1994 notes a 
history of rhinosinusitis with intermittent sinus infection.  
It was noted that his last sinus infection was two weeks 
earlier and that he treated this problem with medication.  He 
complained of burning and itching eyes.  On observation, the 
right septum of the nose had some excoriation, and the mucosa 
were inflamed.  There were no polyps or nasal discharge.  The 
assessment was recurrent sinusitis that was treated with 
medication.

Private medical reports show that the veteran received 
allergy vaccines.  A private medical report shows that he was 
seen in June 1997.  He reported that his symptoms were well 
controlled.  His current medications were Seldane and Flonase 
spray.  Examination of his nose revealed normal membranes and 
no obstruction discharge.  Transillumination of the frontal 
and maxillary sinuses was normal, bilaterally.  The diagnosis 
was allergic rhinitis.

The veteran underwent a VA medical examination in May 1999.  
He complained of chronic allergies and occasional sinusitis.  
He reported occasional nasal congestion that did not 
interfere with breathing.  He reported clear drainage, but 
noted that he had purulent drainage occurring about four 
times per year.  There was mild crusting of the nasal cavity 
on the left, and there was mild nasal septal deviation.  
There was no evidence of polyposis.  The diagnosis was 
allergic rhinosinusitis.


Legal analysis

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The medical evidence indicates that the veteran has rhinitis 
and sinusitis, and allergic rhinosinusitis.  The symptoms of 
these conditions are similar and separate evaluations for 
each condition cannot be assigned without violating the rule 
against the pyramiding of disability evaluations.  38 C.F.R. 
§ 4.14.  Under the circumstances, the Board will evaluation 
the veteran's sinus and nose problems under the criteria that 
produces the highest evaluation.

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97 Diagnostic Code 6501, 
effective prior to October 7, 1996. 

The regulations for the evaluation of rhinitis and sinusitis 
were revised, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97 
Diagnostic Code 6522.

With regard to sinusitis, a noncompensable evaluation is 
warranted for chronic pansinusitis with only X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
rating requires moderate chronic maxillary sinusitis 
manifested by a discharge, crusting or scaling and infrequent 
headaches.  A 30 percent evaluation requires severe chronic 
frontal sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  38 C.F.R. § 4.97 
Diagnostic Code 6510, effective prior to October 7, 1996.

A noncompensable evaluation is warranted for chronic 
pansinusitis sinusitis with only X-ray manifestations.  A 
10 percent rating requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent evaluation requires 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6510, effective as of 
October 7, 1996.

In this case, the medical evidence shows that the veteran's 
allergic rhinosinusitis has been manifested primarily by 
slight nasal obstruction with occasional congestion, 
erythema, swelling, discharge, crusting, excoriation, and 
tenderness since his separation from service that are 
aggravated by allergen and well controlled with medications.  
The medical evidence does not show the presence of crusting, 
ozena, and atrophic changes that produce moderate impairment.  
Nor does the medical evidence reveal the presence of polyps, 
frequent incapacitating recurrences of sinus infections 
manifested by severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  At the May 1999 
VA medical examination the veteran reported purulent drainage 
occurring about 4 times a year, but the overall medical 
evidence does not show that he has sinus infections producing 
3 or more incapacitating episodes per year requiring 
prolonged antibiotic treatment or more than 6 non-
incapacitating episodes per year of sinus infections 
characterized by headaches, pain, and purulent discharge or 
crusting.  The manifestations of the veteran's rhinitis and 
sinusitis warrant no more than a 10 percent rating under the 
above-noted criteria, effective prior to October 7, 1996, or 
under the above-noted criteria, effective as of this date.  

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's rhinitis and sinusitis or 
allergic rhinosinusitis, initially assigned a 10 percent 
evaluation, effective from April 1990.  Nor does the evidence 
show manifestations of the disorder warranting a higher 
rating for this condition for a specific period or a "staged 
rating" at any time since the effective date of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim, it 
is denied.  Under the circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for rhinitis and sinusitis or allergic 
rhinosinusitis, initially assigned a 10 percent evaluation, 
effective from April 1990, is denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

